WOLF, Judge.
The appellant appeals the decision of the trial court to deny his motion to dismiss, and also alleges that the trial court erred in sentencing him as an adult without explaining the suitability of adult sanctions as statutorily required. While we affirm the trial court’s decision to deny the appellant’s motion to dismiss, we find merit as to appellant’s second contention and, therefore, we reverse and remand.
The record reveals that the trial court failed to comply with section 39.111(7)(d), Florida Statutes (1989), in that the court failed to make specific findings of fact as to each of the six criteria for determining suitability of adult sanctions. Upon remand, the trial court must consider each of. the six criteria listed in section 39.111(7)(d), and include specific findings of fact and reasons for imposing an adult sanction. Martin v. State, 547 So.2d 998 (Fla. 1st DCA 1989).
Accordingly, we reverse and remand for resentencing.
JOANOS and BARFIELD, JJ., concur.